Citation Nr: 0018627	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 31, 1994, 
for the award of a permanent and total disability rating for 
non-service connection pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In September 1997, the Board previously issued a decision on 
this matter affirming the May 31, 1994 effective date 
assigned by the RO.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court").  Pursuant to a joint 
motion, in a July 1999 Order, the Court vacated the Board 
decision and remanded the matter to the Board.   


REMAND

The veteran appeals the September 1995 rating decision in 
which the RO assigned an effective date of May 31, 1994 for 
the award of non-service connected pension benefits.  The RO 
assigned that effective date, in part, on the basis of the 
September 1991 rating decision, which the RO indicated became 
final when the veteran failed to perfect his appeal of that 
decision.  

The veteran asserts that he did perfect his appeal of the 
September 1991 rating decision and that therefore he is 
entitled to an effective date that reflects the date of 
receipt of the underlying claim for benefits.  In his March 
1996 substantive appeal, he alleges that a VA Form 9 with 
attachments was mailed to the RO in early March 1992.  In 
addition, in a May 1996 statement, the veteran relates that 
he received a notice to report for a hearing at the RO.  
However, when he arrived, he was told that no hearing was 
scheduled.  The veteran asserts that a hearing was held 
anyway and that he was told he would receive a decision in 
four to six weeks.  The next day, he received a denial in the 
mail.  Later, his representative told him that his VA Form 9 
was never found.     

A review of the claims folder reveals a supplemental 
statement of the case dated in February 1992.  Although the 
document does not indicate that the evidence reviewed 
included a hearing, the cover letter for that document 
indicates that a Hearing Officer had reviewed the veteran's 
claim.  Moreover, the claims folder does not contain a 
transcript of a hearing.  In addition, the record contains no 
Hearing Officer decision, no hearing notes, and no notice of 
a scheduled hearing.  If such a hearing was held, the RO 
should have some record of it, even if the transcript or 
other documentation of the hearing was for some reason not 
placed in the claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

The Board also observes that notes at the bottom right flap 
of the claims folder indicate that the claims folder was 
renovated in April 1992, about the same time that the veteran 
alleged he submitted a VA Form 9 to perfect his appeal.  If 
the claims folder was in need of repair, it is possible that, 
as the veteran's representative suggests, some documents were 
misplaced during its renovation.      

Based on the above discussion, the Board finds that there is 
insufficient evidence to determine whether the veteran in 
fact perfected his appeal of the September 1991 rating 
decision.  Because such a determination is profoundly 
important to the veteran's current claim for an effective 
date earlier than May 31, 1994, an investigation is required 
to ascertain the events surrounding the veteran's appeal of 
the September 1991 rating decision.  The Board hereby remands 
the matter for that purpose.  

The Board notes that along with his March 1996 substantive 
appeal, the veteran purported to attach copies of the VA Form 
9 with attachments that were sent to the RO in early March 
1992.  Review of the claims folder fails to reveal any such 
copies.  On remand, the veteran may wish to re-submit these 
documents in support of his claim.  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should conduct an inquiry into 
whether the veteran testified at a 
personal hearing at the RO in February 
1992 and submitted a VA Form 9 with 
attachments in March 1992.  All steps 
taken for this inquiry should be 
documented, along with the results of the 
investigation (i.e. transcripts, tape 
recordings, submissions by the veteran, 
letters from the RO to the veteran), and 
all documentation should be associated 
with the claims folder.  The record 
should clearly reflect any affirmative or 
negative findings from the inquiry.  Any 
pertinent evidence located or capable of 
reconstruction should be associated with 
the claims folder.        

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to an 
effective date earlier than May 31, 1994, 
for the award of a permanent and total 
disability rating for non-service 
connected pension purposes.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


